DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on February 10, 2021 are entered into the file. Currently, claims 1, 6, 10, and 13-14 are amended; claims 8 and 18-19 are cancelled; and claims 21-23 are new, resulting in claims 1-7, 9-17, 20-23 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)1,2 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2, and Kouta (WO 2012/086374)2,3.
With respect to claims 1-3, Mitchell teaches an absorbent insert or core which comprises a fluff layer physically integrated to at least one laminate by embossing (col. 2, lines 15-25). In the embodiment of FIG. 17 an absorbent core (absorbent composite) comprises a layer 160 (portion of superabsorbent laminate layer) of laminate and a piece 162 (absorbent core layer) consisting of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166 deposited in a central region 168 of the fluff layer 164 (fluff pulp layer) (superabsorbent polymer particles of the core layer are provided as a discrete first superabsorbent polymer layer disposed on the fluff pulp layer) (col. 15, lines 18-22). The fluff layer may comprise fluffed wood pulp (col. 3, lines 50-55). The laminate 160 (portion of superabsorbent laminate layer) is preferably GELOK 6000, a laminate consisting of 1080 polyacrylate superabsorbent polymer sandwiched between a single ply of 14 pound basis weight tissue and two sheets of 10.5 pound basis weight tissue (col. 15, lines 30-36). Upper and lower tissue layers 170 and 172 (porous base layer) are brought into contact with the piece 162 and the components are subjected to an embossing step (col. 15, lines 61-63). The upper tissue layer 170 and the laminate 160 together define the claimed superabsorbent laminate layer.
A smoother roller is applied to the lower tissue layer 172 (porous base layer) and a patterned roller is applied to the upper tissue layer 170 to produce an embossed absorbent core 174 (col. 15, lines 63-66). The embossing pattern on the embossing die produces a plurality of channels 176 (plurality of embossed depressions) in the tissue layer 170, the laminate layer 160 (superabsorbent laminate layer), and the fluff layer 164 (absorbent core layer) (col. 16, lines 2-5). The embossing step can be carried out advantageously with approximately 50 to 175 lbs of pressure per lineal inch of the embossing rollers (col. 16, lines 46-48). As can be seen in FIG. 17 the embossed depressions are arranged across a major surface area of the absorbent core. Mitchell further teaches a variety of patterns would be suitable for the patterned embossing roller besides the one reflected in the upper tissue layer (col. 16, lines 48-50).
Mitchell is silent as to the plurality of embossed depressions being spaced apart from a remainder of the embossed depressions and wherein the embossed depressions are arranged in a multiaxial embossed pattern providing the embossed depressions located along a first axis and a second axis, the first axis extending across a width of the main body and the second axis oriented transverse to the first axis.
Berba teaches a thin fluid management article that combines bulkiness with limited fluid absorbency to achieve a soft, comfortable article suitable for daily management of exudates (paragraph [0002]). Berba further teaches the use of an embossment pattern which includes a series of flowers 90, as shown in FIG. 3 (paragraphs [0020], [0035]; FIG. 3). The dots or depressions 60 which are included in the flower pattern of Berba in FIG. 3 would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled (paragraph [0057]; FIG. 3). As can be seen in FIG. 3, the flowers 90 and dots 60 are embossed depressions spaced apart from a remainder of the embossed depressions and are arranged in a multiaxial embossed pattern, the embossed depressions disposed along a first axis and a transverse second axis.
Since Mitchell that a variety of patterns are suitable for the embossment pattern of the absorbent article and Berba teaches a flower pattern as in FIG. 3 is a suitable embossment pattern for an absorbent article, it would have been obvious to one of ordinary skill in the art to have modified the embossment pattern of Mitchell to be the embossment pattern which includes flowers taught in Berba, because Berba teaches the flower embossment pattern is suitable for absorbent articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Additionally, the dots or depressions which are included in the flower pattern of Berba would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled.
With respect to the directions of the first axis and the second axis, it would have been obvious to the ordinary artisan to rotate the petals of the flowers 90 such that they are located along the width (first axis) rather than the length, as is seen in FIG. 3, in order to provide a 
Mitchell in view of Berba is silent as to the tissue layer 172 (porous base layer) comprising the embossed depressions, and as to the embossing process using heat as well as pressure.
Febo teaches a unitary core provided as a fibrous stratified layer structure with at least three layers (paragraph [0010]). All layers are unified into a unitary core by a single thermal combining step or a single felting step or by a combination of both a thermal combining and a felting step (paragraph [0010]). There is no adhesive used between the layers of the absorbent core (paragraph [0010]). The unitary core provides improved liquid handling and increases masking, i.e. the ability to hide stains due to absorbed liquid (paragraph [0001]). The layers are calendered and then followed by thermobonding (paragraph [0047]). It is important the calendering is conducted on the unitary structure as a whole, not on the individual layers (paragraph [0048]).
Since both Mitchell in view of Berba and Febo teach layered absorbent cores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent core of Mitchell in view of Berba to be consolidated by thermobonding after the embossing step (heat and pressure) such that the embossed depressions extend into the tissue layer 172 (base layer) as well as the other layers in Mitchell in view of Berba, in order to provide a unitary absorbent core with improved liquid handling and increased masking. Additionally, no adhesives would be used to unify the core.
Mitchell in view of Berba and Febo is silent as to the tissue layer 172 (porous base layer
Kouta teaches thin paper (single-ply cellulosic tissue) suitable as a core wrap sheet for covering an absorbent core in absorbent articles (page 3, paragraph 2) that has good strength characteristics and excellent liquid permeability (porous) (page 5, paragraph 9). The thin paper (tissue) contains an aggregate of two types of hydrophilic cellulose fibers having different fiber roughness (page 6, paragraph 7). The liquid permeation time of the thin paper (single-ply cellulosic tissue) is most preferably 0.5 to 2 second (page 10, paragraph 3). The thin paper (single-ply cellulosic tissue) whose liquid permeation is in the above range is excellent in liquid permeability (porous) and when used as a core wrap sheet covering an absorbent core it is possible to quickly permeate the excreted liquid and allow the absorbent core to quickly absorb the excreted fluid and improves the leak-proof property of the absorbent article (page 10, paragraph 3). The thin paper is also excellent in air permeability (porous) (page 10, paragraph 5).
Since both Mitchell in view of Berba and Febo and Kouta teach absorbent cores comprising tissue covers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue layers 170 and 172 (base layer) to be the liquid and air permeable (porous) cellulosic thin paper (single-ply cellulosic tissue) of Kouta in order to provide a cover for an absorbent core that is quickly permeated by excreted liquid to allow the absorbent core to quick absorb the excreted fluid, thus improving the leak-proof property of the absorbent article.

With respect to claim 5, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above. Mitchell further teaches that in the central region of the fluff layer, a concentration of approximately 130 grams of superabsorbent polymer per square meter is a good concentration (col. 13, lines 5-10). Mitchell further teaches more or less polymer may be 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the grams per square meter of the superabsorbent polymer in the piece 162 (absorbent core layer) to include the claimed range. One would have been motivated to provide a piece 162 (absorbent core layer) that has the absorbency desired for the specific end use based on the identity and desired capacity of the superabsorbent being used. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

With respect to claim 6, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above. Mitchell further teaches the laminate 160 (superabsorbent laminate layer) is preferably GELOK 6000, a laminate consisting of 1080 polyacrylate superabsorbent polymer sandwiched between a single ply of 14 pound basis weight tissue and two sheets of 10.5 pound basis weight tissue (second superabsorbent polymer layer sandwiched between a first substrate layer and a second substrate layer) (col. 15, lines 30-36).

With respect to claim 11, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above. Mitchell further teaches the channels 176 form a physical bond between the layers 160, 170 and 164 which gives the absorbent core 174 physical integrity (col. 174 contains no adhesives. Additionally, in light of the modification in light of Febo in claim 1 above, the layers are laminated by embossing and themobonding such that adhesives are no needed (see rejection of claim 1 above).

With respect to claim 21, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1, Berba teaches the embossed depressions which are spaced apart from the other embossed depressions and are arranged in a multiaxial embossed pattern. As can be seen in FIG. 3 of Berba, the petals of the flower 90 are oval-shaped with a length greater than a width (FIG. 3).

With respect to claim 22, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 21 above. As discussed in the rejection of claim 1 above, it would have been obvious to the ordinary artisan to dispose or rotate the petals of the flowers 90 such that they are located along the width (first axis) rather than the length, as is seen in FIG. 3, in order to provide a different aesthetic design and/or the desired bulkiness, fluid absorbency, and memory/wrinkle properties. Therefore, the length of two ovular petals of the flow 90 would be oriented along the width (first axis) and the length of the other four petals would be located transverse to the width (second axis).

With respect to claim 23, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, the upper tissue layer 170 and the laminate 160 are defined as the claimed superabsorbent laminate layer. 170 + laminate 160 (superabsorbent layer) are disposed on an entirety of the fluff layer 164 (absorbent core layer) (FIG. 18).


An alternative interpretation of Mitchell with respect to claims 1 and 23 is as follows:
With respect to claims 1 and 23, Mitchell teaches an absorbent insert or core which comprises a fluff layer physically integrated to at least one laminate by embossing (col. 2, lines 15-25). In the embodiment of FIG. 17 an absorbent core (absorbent composite) comprises a layer 160 (superabsorbent laminate layer) of laminate and a piece 162 (absorbent core layer) consisting of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166 deposited in a central region 168 of the fluff layer 164 (fluff pulp layer) (superabsorbent polymer particles of the core layer are provided as a discrete first superabsorbent polymer layer disposed on the fluff pulp layer) (col. 15, lines 18-22). The fluff layer may comprise fluffed wood pulp (col. 3, lines 50-55). The laminate 160 (superabsorbent laminate layer) is preferably GELOK 6000, a laminate consisting of 1080 polyacrylate superabsorbent polymer sandwiched between a single ply of 14 pound basis weight tissue and two sheets of 10.5 pound basis weight tissue (col. 15, lines 30-36). Upper and lower tissue layers 170 and 172 (porous base layer) are brought into contact with the piece 162 and the components are subjected to an embossing step (col. 15, lines 61-63).
A smoother roller is applied to the lower tissue layer 172 (porous base layer) and a patterned roller is applied to the upper tissue layer 170 to produce an embossed absorbent core 174 (col. 15, lines 63-66). The embossing pattern on the embossing die produces a plurality of channels 176 (plurality of embossed depressions) in the tissue layer 170, the laminate layer 160 superabsorbent laminate layer), and the fluff layer 164 (absorbent core layer) (col. 16, lines 2-5). The embossing step can be carried out advantageously with approximately 50 to 175 lbs of pressure per lineal inch of the embossing rollers (col. 16, lines 46-48). As can be seen in FIG. 17 the embossed depressions are arranged across a major surface area of the absorbent core. Mitchell further teaches a variety of patterns would be suitable for the patterned embossing roller besides the one reflected in the upper tissue layer (col. 16, lines 48-50).
Mitchell is silent as to the plurality of embossed depressions being spaced apart from a remainder of the embossed depressions and wherein the embossed depressions are arranged in a multiaxial embossed pattern providing the embossed depressions located along a first axis and a second axis, the first axis extending across a width of the main body and the second axis oriented transverse to the first axis.
Berba teaches a thin fluid management article that combines bulkiness with limited fluid absorbency to achieve a soft, comfortable article suitable for daily management of exudates (paragraph [0002]). Berba further teaches the use of an embossment pattern which includes a series of flowers 90, as shown in FIG. 3 (paragraphs [0020], [0035]; FIG. 3). The dots or depressions 60 which are included in the flower pattern of Berba in FIG. 3 would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled (paragraph [0057]; FIG. 3). As can be seen in FIG. 3, the flowers 90 and dots 60 are embossed depressions spaced apart from a remainder of the embossed depressions and are arranged in a multiaxial embossed pattern, the embossed depressions disposed along a first axis and a transverse second axis.
Since Mitchell that a variety of patterns are suitable for the embossment pattern of the absorbent article and Berba teaches a flower pattern as in FIG. 3 is a suitable embossment pattern 
With respect to the directions of the first axis and the second axis, it would have been obvious to the ordinary artisan to rotate the petals of the flowers 90 such that they are located along the width (first axis) rather than the length, as is seen in FIG. 3, in order to provide a different aesthetic design and/or the desired bulkiness, fluid absorbency, and memory/wrinkle properties.
Mitchell in view of Berba is silent as to the tissue layer 172 (porous base layer) comprising the embossed depressions, and as to the embossing process using heat as well as pressure.
Febo teaches a unitary core provided as a fibrous stratified layer structure with at least three layers (paragraph [0010]). All layers are unified into a unitary core by a single thermal combining step or a single felting step or by a combination of both a thermal combining and a felting step (paragraph [0010]). There is no adhesive used between the layers of the absorbent core (paragraph [0010]). The unitary core provides improved liquid handling and increases masking, i.e. the ability to hide stains due to absorbed liquid (paragraph [0001]). The layers are calendered and then followed by thermobonding (paragraph [0047]). It is important the 
Since both Mitchell in view of Berba and Febo teach layered absorbent cores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent core of Mitchell in view of Berba to be consolidated by thermobonding after the embossing step (heat and pressure) such that the embossed depressions extend into the tissue layer 172 (base layer) as well as the other layers in Mitchell in view of Berba, in order to provide a unitary absorbent core with improved liquid handling and increased masking. Additionally, no adhesives would be used to unify the core.
Mitchell in view of Berba and Febo is silent as to the tissue layer 172 (porous base layer) being porous.
Kouta teaches thin paper (single-ply cellulosic tissue) suitable as a core wrap sheet for covering an absorbent core in absorbent articles (page 3, paragraph 2) that has good strength characteristics and excellent liquid permeability (porous) (page 5, paragraph 9). The thin paper (tissue) contains an aggregate of two types of hydrophilic cellulose fibers having different fiber roughness (page 6, paragraph 7). The liquid permeation time of the thin paper (single-ply cellulosic tissue) is most preferably 0.5 to 2 second (page 10, paragraph 3). The thin paper (single-ply cellulosic tissue) whose liquid permeation is in the above range is excellent in liquid permeability (porous) and when used as a core wrap sheet covering an absorbent core it is possible to quickly permeate the excreted liquid and allow the absorbent core to quickly absorb the excreted fluid and improves the leak-proof property of the absorbent article (page 10, paragraph 3). The thin paper is also excellent in air permeability (porous
Since both Mitchell in view of Berba and Febo and Kouta teach absorbent cores comprising tissue covers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue layers 170 and 172 (base layer) to be the liquid and air permeable (porous) cellulosic thin paper (single-ply cellulosic tissue) of Kouta in order to provide a cover for an absorbent core that is quickly permeated by excreted liquid to allow the absorbent core to quick absorb the excreted fluid, thus improving the leak-proof property of the absorbent article.
With respect to the laminate 160 (superabsorbent laminate layer) being disposed on an entirety of the piece 162 (absorbent core layer) which consists of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166, Mitchell teaches that the laminate layer (superabsorbent laminate layer) has an extremely high absorption capacity and does not extend the full length or width of the fluff layer, but a larger laminate may be used (col. 3, lines 61-67). The laminate layer is advantageously restricted to the target area where the need for absorptive capacity is the greatest (col. 3, line 67 – col. 4, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laminate 160 (superabsorbent laminate layer) to be disposed on an entirety of the piece 162 (absorbent core layer) in order to provide high absorption capability across the entirety of the absorbent article for applications that require absorbency in areas outside the target area disclosed by Mitchell.
The rejections of claims 2-3, 5-6, 11, and 21-22 under this interpretation of Mitchell are the same as above.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)4,5 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2, and Kouta (WO 2012/086374)2,6 as applied to claim 1 above, and further in view of Hamed (US 2005/0247419)2.
With respect to claim 4, Mitchell in view of Berba, Febo, and Kouta teach all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, Mitchell teaches the piece 162 (absorbent core layer) consists of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166 deposited in a central region 168 of the fluff layer 164 (fluff pulp layer) (col. 15, lines 18-22).
Mitchell in view of Berba, Febo, and Kouta is silent as to the superabsorbent polymer powder being distributed through the fluff layer 164 (fluff pulp layer).
Hamed teaches a composition for making acquisition fluff pulp in sheet form which has low centrifuge retention capacity which makes it suitable for use in absorbent articles intended for body fluid management (paragraph [0002]). The acquisition fluff pulp can be used with superabsorbent polymer (SAP) and a conventional fiber to prepare an absorbent composite having improved porosity, resiliency, wicking, softness, absorbent capacity, absorbency under load, low third insult strikethrough, centrifuge retention capacity, and the like (paragraph [0073]). The SAP may be distributed throughout the absorbent composite within the voids in the fiber or may be attached to the pulp via a binding agent (paragraph [0078]).
Since both Mitchell in view of Berba, Febo, and Kouta and Hamed teach absorbent articles comprising layers of fluff pulp and SAP, it would have been obvious to one of ordinary 162 to have the superabsorbent polymer powder 166 distributed throughout the fluff layer 164 (fluff pulp layer) because Hamed teaches that whether the SAP is distributed through the fluff pulp or on the fluff pulp, the composite is usable as an absorbent core in an absorbent article. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)7,8 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2 and Kouta (WO 2012/086374)2,9 as applied to claim 6 above, and further in view of Thompson, JR. (US 2015/0119837)2.
With respect to claim 7, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 6 above. As discussed in claim 6, Mitchell teaches GELOK 6000 is a suitable laminate (col. 15, lines 30-36).
Mitchell is silent as to the GELOK core comprising the superabsorbent polymers being present in an amount of up to about 300 grams per square meter.
Thompson, JR teaches an absorbent composite comprising a first absorbent layer comprising of a polymeric foam with discrete pieces of superabsorbent polymer dispersed within the foam and a second absorbent layer in fluid communication with the first absorbent layer (paragraph [0006]). In the examples Gelok 5040-72, which is an absorbent tissue core component composed of a layer of superabsorbent polymer (about 60% by weight) placed 
Since both Mitchell in view of Berba, Febo, and Kouta and Thompson, JR teach absorbent articles comprising layers comprising SAP laminated to a Gelok laminate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gelok 6000 laminate of Mitchell to be the Gelok 5040-72 or Gelok 5379-41 of Thompson, JR, which have SAP amounts of 51.9 gsm and 50.73 gsm, because they are the same type of commercial product and Thompson, JR teaches that both Gelok 5040-72 and Gelok 5379-41 are suitable for use in absorbent articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claim 10, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above. Mitchell further teaches GELOK 6000 is a suitable laminate (superabsorbent laminate layer) (col. 15, lines 30-36) and that in the central region of the fluff layer, a concentration of approximately 130 grams of superabsorbent polymer per square meter is a good concentration (col. 13, lines 5-10).
Mitchell in view of Berba, Febo, and Kouta is silent as to the total amount of superabsorbent in the absorbent article.
Thompson, JR teaches an absorbent composite comprising a first absorbent layer of a polymeric foam with discrete pieces of superabsorbent polymer dispersed within the foam and a second absorbent layer in fluid communication with the first absorbent layer (paragraph [0006]). In the examples Gelok 5040-72, which is an absorbent tissue core component composed of a layer of superabsorbent polymer (about 60% by weight) placed between two layers of cellulosic fiber tissue with an average basis weight of 86 gsm, and Gelok 5379-41, which is an absorbent tissue core component composed of a layer of superabsorbent polymer (about 57% by weight) placed between two layers of cellulosic fiber tissue with an average basis weight of 89 gsm, were used as the second absorbent layers (paragraphs [0106]-[0107]). The amount of SAP in the Gelok 5040-72 would therefore be 51.6 gsm and in the Gelok 5379-41 would be 50.73 gsm.
Since both Mitchell in view of Febo. Kouta, and Hamed and Thompson, JR teach absorbent articles comprising layers comprising SAP laminated to a Gelok laminate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gelok 6000 laminate of Mitchell to be the Gelok 5040-72 or Gelok 5379-41 of Thompson, JR, which have SAP amounts of 51.9 gsm and 50.73 gsm, because they are the same type of commercial product and Thompson, JR teaches that both Gelok 5040-72 and Gelok 5379-41 are suitable for use in absorbent articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).
The combination results in a total superabsorbent polymer amount of 180.73-181.6 gsm.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)10,11 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2, and Kouta (WO 2012/086374)2,12 as applied to claim 1 above, and further in view of Osborn, III (US 4950264)2.
With respect to claim 9, Mitchell in view of Febo and Kouta teaches all the limitations of claim 1 above. 
Mitchell in view of Febo and Kouta is silent as to the absorbent core (absorbent composite) having a thickness of about 900 microns to about 1500 microns.
Osborn, III teaches thin female sanitary napkins (col. 1, lines 9-15) which have a caliper of less than about 2.5 millimeters (2500 microns) (col. 3, lines 2-3). It is preferred to keep the sanitary napkins thin so that they will be unobtrusive and the user will have a low awareness of the sanitary napkin while it is being worn (col. 15, lines 18-24).
The caliper range of Osborn, III substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Osborn, III, because overlapping ranges have been held to establish prima facie obviousness.
Since both Mitchell in view of Febo and Kouta and Osborn, III teach absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent core (absorbent composite) of Mitchell in view .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)13,14 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2, and Kouta (WO 2012/086374)2,15 as applied to claim 1 above, and further in view of Murji (US 5242435)2.
With respect to claim 12, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above. Mitchell further teaches the invention is concerned with diaper or underpants type products as well as absorbent pads and the like (col. 1, lines 18-23).
Mitchell in view of Berba, Febo, and Kouta is silent as to a wound care or bandage comprising the absorbent composite of claim 1.
Murji teaches a highly absorbent and flexible pulp sheet which is well-suited for use in disposable absorbent products such as sanitary napkins, wound dressings, bandages, incontinence pads, disposable diapers, and the like (col. 1, lines 6-20).
Since both Mitchell in view of Berba, Febo, and Kouta teach absorbent cores for diapers and incontinence pads, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the absorbent core (absorbent composite) of Mitchell in view of Berba, Febo, and Kouta could also be used in a bandage or wound dressing, because Murji teaches absorbent cores that are useful in diapers and incontinence products can .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)16,17 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2, Kouta (WO 2012/086374)2,18, Thompson, JR. (US 2015/0119837)2, Osborn, III (US 4950264)2, and Murji (US 5242435)2.
With respect to claims 13, Mitchell teaches an absorbent insert or core which comprises a fluff layer physically integrated to at least one laminate by embossing (col. 2, lines 15-25). In the embodiment of FIG. 17 an absorbent core (absorbent composite) comprises a layer 160 of laminate (superabsorbent laminate layer) and a piece 162 (absorbent core layer) consisting of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166 deposited in a central region 168 of the fluff layer 164 (fluff pulp layer) (superabsorbent polymer particles of the core layer are provided as a discrete first superabsorbent polymer layer disposed on the fluff pulp layer) (col. 15, lines 18-22). The fluff layer may comprise fluffed wood pulp (col. 3, lines 50-55). The laminate 160 (superabsorbent laminate layer) is preferably GELOK 6000, a laminate consisting of 1080 polyacrylate superabsorbent polymer sandwiched between a single ply of 14 pound basis weight tissue and two sheets of 10.5 pound basis weight tissue (second superabsorbent polymer layer sandwiched between a first substrate layer and a second substrate layer) (col. 15, lines 30-36). Upper and lower tissue layers 170 and 172 (porous base layer) are 162 and the components are subjected to an embossing step (col. 15, lines 61-63).
A smoother roller is applied to the lower tissue layer 172 (porous base layer) and a patterned roller is applied to the upper tissue layer 170 to produce an embossed absorbent core 174 (col. 15, lines 63-66). The embossing pattern on the embossing die produces a plurality of channels 176 (plurality of embossed depressions) in the tissue layer 170, the laminate layer 160 (superabsorbent laminate layer), and the fluff layer 164 (absorbent core layer) (col. 16, lines 2-5). The embossing step can be carried out advantageously with approximately 50 to 175 lbs of pressure per lineal inch of the embossing rollers (col. 16, lines 46-48). As can be seen in FIG. 17 the embossed depressions are arranged across a major surface area of the absorbent core.
Mitchell further teaches the channels 176 form a physical bond between the layers 160, 170 and 164 which gives the absorbent core 174 physical integrity (col. 16, lines 20-25). In the embodiment of FIGS. 17-19 Mitchell does not teach the use of an adhesive, therefore the absorbent core 174 contains no adhesives. Mitchell further teaches a suitable embossing pattern is a diamond embossing pattern (multiaxial embossed pattern) as is shown in FIG. 19 (col. 15, lines 66-67; FIG. 19). Mitchell further teaches a variety of patterns would be suitable for the patterned embossing roller besides the one reflected in the upper tissue layer (col. 16, lines 48-50).
Mitchell additionally teaches that in the central region of the fluff layer, a concentration of approximately 130 grams of superabsorbent polymer per square meter is a good concentration (col. 13, lines 5-10). Mitchell further teaches more or less polymer may be used, depending on a number of factors including the identity and capacity of the superabsorbent polymer and the intended use (col. 13, lines 5-10). As such, Mitchell identifies the amount of superabsorbent 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the grams per square meter of the superabsorbent polymer in the piece 162 (absorbent core layer) to include the claimed range. One would have been motivated to provide a piece 162 (absorbent core layer) that has the absorbency desired for the specific end use based on the identity and desired capacity of the superabsorbent being used. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Mitchell is silent as to the plurality of embossed depressions being spaced apart from a remainder of the embossed depressions and wherein the embossed depressions are arranged in a multiaxial embossed pattern providing the embossed depressions located along a first axis and a second axis, the first axis extending across a width of the main body and the second axis oriented transverse to the first axis.
Berba teaches a thin fluid management article that combines bulkiness with limited fluid absorbency to achieve a soft, comfortable article suitable for daily management of exudates (paragraph [0002]). Berba further teaches the use of an embossment pattern which includes a series of flowers 90, as shown in FIG. 3 (paragraphs [0020], [0035]; FIG. 3). The dots or depressions 60 which are included in the flower pattern of Berba in FIG. 3 would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled (paragraph [0057]; FIG. 3). As can be seen in FIG. 3, the flowers 90 and dots 60 are embossed depressions spaced apart from a 
Since Mitchell that a variety of patterns are suitable for the embossment pattern of the absorbent article and Berba teaches a flower pattern as in FIG. 3 is a suitable embossment pattern for an absorbent article, it would have been obvious to one of ordinary skill in the art to have modified the embossment pattern of Mitchell to be the embossment pattern which includes flowers taught in Berba, because Berba teaches the flower embossment pattern is suitable for absorbent articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Additionally, the dots or depressions which are included in the flower pattern of Berba would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled.
With respect to the directions of the first axis and the second axis, it would have been obvious to the ordinary artisan to dispose or rotate the petals of the flowers 90 such that they are located along the width (first axis) rather than the length, as is seen in FIG. 3, in order to provide a different aesthetic design and/or the desired bulkiness, fluid absorbency, and memory/wrinkle properties.
Mitchell in view of Berba is silent as to the tissue layer 172 (porous base layer) comprising the embossed depressions, and as to the embossing process using heat as well as pressure.
Febo teaches a unitary core provided as a fibrous stratified layer structure with at least three layers (paragraph [0010]). All layers are unified into a unitary core by a single thermal combining step or a single felting step or by a combination of both a thermal combining and a 
Since both Mitchell in view of Berba and Febo teach layered absorbent cores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent core of Mitchell to be consolidated by thermobonding after the embossing step (heat and pressure) such that the embossed depressions extend into the tissue layer 172 (base layer) as well as the other layers in Mitchell in order to provide a unitary absorbent core with improved liquid handling and increased masking. Additionally, no adhesives would be used to unify the core.
Mitchell in view of Berba and Febo is silent as to the tissue layer 172 (porous base layer) being porous and a single-ply cellulosic tissue.
Kouta teaches thin paper (single-ply cellulosic tissue) suitable as a core wrap sheet for covering an absorbent core in absorbent articles (page 3, paragraph 2) that has good strength characteristics and excellent liquid permeability (porous) (page 5, paragraph 9). The thin paper (single-ply cellulosic tissue) contains an aggregate of two types of hydrophilic cellulose fibers having different fiber roughness (page 6, paragraph 7). The liquid permeation time of the thin paper (single-ply cellulosic tissue) is most preferably 0.5 to 2 second (page 10, paragraph 3). The thin paper (single-ply cellulosic tissue) whose liquid permeation is in the above range is excellent in liquid permeability (porous) and when used as a core wrap sheet covering an absorbent core it porous) (page 10, paragraph 5).
Since both Mitchell in view of Berba and Febo and Kouta teach absorbent cores comprising tissue covers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue layers 170 and 172 (base layer) to be the liquid and air permeable (porous) cellulosic thin paper (single-ply cellulosic tissue) of Kouta in order to provide a cover for an absorbent core that is quickly permeated by excreted liquid to allow the absorbent core to quick absorb the excreted fluid, thus improving the leak-proof property of the absorbent article.
Mitchell in view of Berba, Febo, and Kouta is silent as to the GELOK core comprising the superabsorbent polymers being present in an amount of up to about 300 grams per square meter.
Thompson, JR teaches an absorbent composite comprising a first absorbent layer comprising s first absorbent layer of a polymeric foam with discrete pieces of superabsorbent polymer dispersed within the foam and a second absorbent layer in fluid communication with the first absorbent layer (paragraph [0006]). In the examples Gelok 5040-72, which is an absorbent tissue core component composed of a layer of superabsorbent polymer (about 60% by weight) placed between two layers of cellulosic fiber tissue with an average basis weight of 86 gsm, and Gelok 5379-41, which is an absorbent tissue core component composed of a layer of superabsorbent polymer (about 57% by weight) placed between two layers of cellulosic fiber tissue with an average basis weight of 89 gsm, were used as the second absorbent layers 
Since both Mitchell in view of Berba, Febo, and Kouta and Thompson, JR teach absorbent articles comprising layers comprising SAP laminated to a Gelok laminate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gelok 6000 laminate of Mitchell to be the Gelok 5040-72 or Gelok 5379-41 of Thompson, JR, which have SAP amounts of 51.9 gsm and 50.73 gsm, because they are the same type of commercial product and Thompson, JR teaches that both Gelok 5040-72 and Gelok 5379-41 are suitable for use in absorbent articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).
Mitchell in view of Berba, Febo, Kouta, and Thompson, JR is silent as to the absorbent core (absorbent composite) having a thickness of about 900 microns to about 1500 microns.
Osborn, III teaches thin female sanitary napkins (col. 1, lines 9-15) which have a caliper of less than about 2.5 millimeters (2500 microns) (col. 3, lines 2-3). It is preferred to keep the sanitary napkins thin so that they will be unobtrusive and the user will have a low awareness of the sanitary napkin while it is being worn (col. 15, lines 18-24).
The caliper range of Osborn, III substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Osborn, III, because overlapping ranges have been held to establish prima facie obviousness.
Since both Mitchell in view of Berba, Febo, Kouta, and Thompson, JR and Osborn, III teach absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent core (absorbent composite) of Mitchell in view of Febo, Kouta, and Thompson, JR to have a thickness of less than about 2.5 millimeters (2500 microns) in order to produce an absorbent article that is unobtrusive when worn.
Mitchell in view of Berba, Febo, Kouta, Thompson, JR and Osborn, III is silent as to a wound care or bandage comprising the absorbent core (absorbent composite) above.
Murji teaches a highly absorbent and flexible pulp sheet which is well-suited for use in disposable absorbent products such as sanitary napkins, wound dressings, bandages, incontinence pads, disposable diapers, and the like (col. 1, lines 6-20).
Since both Mitchell in view of Febo, Kouta, Thomspon, JR, and Osborn, III and Murji teach absorbent cores for diapers and incontinence pads, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the absorbent core (absorbent composite) of Mitchell in view of Febo, Kouta, Thomspon, JR, and Osborn, III could also be used in a bandage or wound dressing, because Murji teaches absorbent cores that are useful in diapers and incontinence products can also be used in bandages and wound dressings. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Claims 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)19,20 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2 and Kouta (WO 2012/086374)2,21.
With respect to claims 14-15, Mitchell teaches an absorbent insert or core which comprises a fluff layer physically integrated to at least one laminate by embossing (col. 2, lines 15-25). In the embodiment of FIG. 17 an absorbent core (absorbent composite) comprises a layer 160 of laminate (superabsorbent laminate layer) which is deposited on a piece 162 (absorbent core layer) consisting of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166 deposited in a central region 168 of the fluff layer 164 (fluff pulp layer) (superabsorbent polymer particles are provided by a step of applying a discrete first superabsorbent layer to the fluff pulp layer prior to the step of applying the superabsorbent laminate layer to the core layer) (col. 15, lines 18-41). The fluff layer may comprise fluffed wood pulp (col. 3, lines 50-55). The laminate 160 (superabsorbent laminate layer) is preferably GELOK 6000, a laminate consisting of 1080 polyacrylate superabsorbent polymer sandwiched between a single ply of 14 pound basis weight tissue and two sheets of 10.5 pound basis weight tissue (col. 15, lines 30-36). Upper and lower tissue layers 170 and 172 (porous base layer) are then brought into contact with the piece 162 and the components are subjected to an embossing step (col. 15, lines 61-63).
A smoother roller is applied to the lower tissue layer 172 (porous base layer) and a patterned roller is applied to the upper tissue layer 170 to produce an embossed absorbent core 174 (col. 15, lines 63-66). The embossing pattern on the embossing die produces a plurality of channels 176 (plurality of embossed depressions) in the tissue layer 170, the laminate layer 160 superabsorbent laminate layer), and the fluff layer 164 (absorbent core layer) (col. 16, lines 2-5). The embossing step can be carried out advantageously with approximately 50 to 175 lbs of pressure per lineal inch of the embossing rollers (col. 16, lines 46-48). As can be seen in FIG. 17 the embossed depressions are arranged across a major surface area of the absorbent core. Mitchell further teaches a variety of patterns would be suitable for the patterned embossing roller besides the one reflected in the upper tissue layer (col. 16, lines 48-50).
With respect to the tissue layers 170 and 172 (porous base layer) being applied after the laminate layer 160 (superabsorbent laminate layer) is applied to the piece 162 (absorbent core layer), selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).
Mitchell is silent as to the plurality of embossed depressions being spaced apart from a remainder of the embossed depressions and wherein the embossed depressions are arranged in a multiaxial embossed pattern providing the embossed depressions located along a first axis and a second axis, the first axis extending across a width of the main body and the second axis oriented transverse to the first axis.
Berba teaches a thin fluid management article that combines bulkiness with limited fluid absorbency to achieve a soft, comfortable article suitable for daily management of exudates (paragraph [0002]). Berba further teaches the use of an embossment pattern which includes a series of flowers 90, as shown in FIG. 3 (paragraphs [0020], [0035]; FIG. 3). The dots or depressions 60 which are included in the flower pattern of Berba in FIG. 3 would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled (paragraph [0057]; FIG. 3). As can be seen in FIG. 3, the flowers 90 and dots 60 are embossed depressions spaced apart from a 
Since Mitchell that a variety of patterns are suitable for the embossment pattern of the absorbent article and Berba teaches a flower pattern as in FIG. 3 is a suitable embossment pattern for an absorbent article, it would have been obvious to one of ordinary skill in the art to have modified the embossment pattern of Mitchell to be the embossment pattern which includes flowers taught in Berba, because Berba teaches the flower embossment pattern is suitable for absorbent articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Additionally, the dots or depressions which are included in the flower pattern of Berba would allow the absorbent article to be rolled into a compact structure without the cover surface wrinkling, and upon unrolling the article does not retain memory being rolled.
With respect to the directions of the first axis and the second axis, it would have been obvious to the ordinary artisan to dispose or rotate the petals of the flowers 90 such that they are located along the width (first axis) rather than the length, as is seen in FIG. 3, in order to provide a different aesthetic design and/or the desired bulkiness, fluid absorbency, and memory/wrinkle properties.
Mitchell in view of Berba is silent as to the tissue layer 172 (porous base layer) comprising the embossed depressions, and as to the embossing process using heat as well as pressure.
Febo teaches a unitary core provided as a fibrous stratified layer structure with at least three layers (paragraph [0010]). All layers are unified into a unitary core by a single thermal combining step or a single felting step or by a combination of both a thermal combining and a 
Since both Mitchell in view of Berba and Febo teach layered absorbent cores, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent core of Mitchell to be consolidated by thermobonding after the embossing step (heat and pressure) such that the embossed depressions extend into the tissue layer 172 (base layer) as well as the other layers in Mitchell in order to provide a unitary absorbent core with improved liquid handling and increased masking. Additionally, no adhesives would be used to unify the core.
Mitchell in view of Berba and Febo is silent as to the tissue layer 172 (porous base layer) being porous.
Kouta teaches thin paper (tissue) suitable as a core wrap sheet for covering an absorbent core in absorbent articles (page 3, paragraph 2) that has good strength characteristics and excellent liquid permeability (porous) (page 5, paragraph 9). The thin paper (tissue) contains an aggregate of two types of hydrophilic cellulose fibers having different fiber roughness (page 6, paragraph 7). The liquid permeation time of the thin paper (tissue) is most preferably 0.5 to 2 second (page 10, paragraph 3). The thin paper (tissue) whose liquid permeation is in the above range is excellent in liquid permeability (porous) and when used as a core wrap sheet covering an absorbent core it is possible to quickly permeate the excreted liquid and allow the absorbent porous) (page 10, paragraph 5).
Since both Mitchell in view of Berba and Febo and Kouta teach absorbent cores comprising tissue covers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tissue layers 170 and 172 (base layer) to be the liquid and air permeable (porous) cellulosic thin paper (tissue) of Kouta in order to provide a cover for an absorbent core that is quickly permeated by excreted liquid to allow the absorbent core to quick absorb the excreted fluid, thus improving the leak-proof property of the absorbent article.

With respect to claim 17, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 14 above. As is seen in the figures of Mitchell, the absorbent core comprises two sides (FIGS. 2-4, 14-16, 18-20). Each side comprises a tissue followed by a layer containing superabsorbent polymer particles (tissue 170 + laminate 160 and tissue 172 + piece 162) and thus both sides are absorbent (see rejection of claim 14 above and FIG. 18). Which side faces upwards (i.e., laminate 160 or piece 162) will depend on the desired absorbency for the intended use of the absorbent core. Since there are only two sides, it would have been obvious for one of ordinary skill in the art to choose the side which provides the desired absorbency based on the end use and what is being absorbed, which would require the rotation/flipping of the core as necessary. 

With respect to claim 20, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 14 above. Mitchell further teaches the channels 176 form a physical bond between the layers 160, 170 and 164 which gives the absorbent core 174 physical integrity (col. 16, lines 20-25). The combination used in the rejection of claim 14 thermobonded the layers together such that no adhesive is used.
Mitchell further teaches that prior to the laminate layer (superabsorbent laminate layer) is deposited on the fluff layer (core layer), water is sprayed on the central region of the fluff layer (core layer) (col. 4, lines 6-9). The moisture serves to adhere the laminate layer (superabsorbent laminate layer) to the fluff layer (core layer) during subsequent assembly operations (facilitating lamination of the composite) (col. 4, lines 6-9).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)22,23 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2 and Kouta (WO 2012/086374)2,24 as applied to claim 14 above, and further in view of Hamed (US 2005/0247419)2.
With respect to claim 16, Mitchell in view of Berba, Febo, and Kouta teach all the limitations of claim 14 above. As discussed in the rejection of claim 14 above, Mitchell teaches the piece 162 (absorbent core layer) consists of a fluff layer 164 (fluff pulp layer) and superabsorbent polymer powder 166 deposited in a central region 168 of the fluff layer 164 (fluff pulp layer
Mitchell in view of Berba, Febo and Kouta is silent as to the superabsorbent polymer powder being distributed through the fluff layer 164 (fluff pulp layer).
Hamed teaches a composition for making acquisition fluff pulp in sheet form which has low centrifuge retention capacity which makes it suitable for use in absorbent articles intended for body fluid management (paragraph [0002]). The acquisition fluff pulp can be used with superabsorbent polymer (SAP) and a conventional fiber to prepare an absorbent composite having improved porosity, resiliency, wicking, softness, absorbent capacity, absorbency under load, low third insult strikethrough, centrifuge retention capacity, and the like (paragraph [0073]). The SAP may be distributed throughout the absorbent composite within the voids in the fiber or may be attached to the pulp via a binding agent (paragraph [0078]). A method of making an absorbent composite may include forming a pad of acquisition fluff pulp or a mixture of acquisition fluff pulp and other fiber, and incorporating particles of superabsorbent polymer in the pad (a step of intermixing the superabsorbent polymer particles with fluff pulp of the fluff layer either prior to the step of application of the fluff pulp layer to the base layer) (paragraph [0079]).
Since both Mitchell in view of Berba, Febo, and Kouta and Hamed teach absorbent articles comprising layers of fluff pulp and SAP, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piece 162 to have the superabsorbent polymer powder 166 distributed throughout the fluff layer 164 (fluff pulp layer) made by the method of Hamed, because Hamed teaches that whether the SAP is distributed through the fluff pulp or on the fluff pulp, the composite is usable as an absorbent core in an absorbent article. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

In the alternative, claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 5637106)25,26 in view of Berba (US 2005/0177122), Febo (US 2003/0204178)2, and Kouta (WO 2012/086374)2,27 as applied to claim 14 above, and further in view of Barr (US 5898727)2.
With respect to claim 17, Mitchell in view of Berba, Febo, and Kouta teaches all the limitations of claim 1 above.
Mitchell in view of Berba, Febo, and Kouta is silent as to the absorbent core being rotated to place the laminate (superabsorbent laminate layer) on the bottom for packaging and end use.
Barr teaches manufacturing structures for absorbing body exudate and a method and apparatus for folding (rotating) the absorbent article (col. 1, lines 12-18). The novel method and apparatus for folding (rotating) the sanitary article eases packaging (col. 2, lines 1-2). The folding (rotating) operation is particularly useful during the packaging operation of the sanitary napkins when they are folded (rotated) for insertion in disposable pouches (col. 4, lines 4-7). One of the processing stations of the packaging section shown in FIGS. 6 and 7 comprises an inverter designed to flip the sanitary napkin upside down (col. 9, lines 46-50).
Since both Mitchell in view of Berba, Febo, and Kouta teach absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the absorbent article of Mitchell in view of Berba, Febo, and Kouta to be folded (rotated) for easier insertion into disposable pouches for packaging. If the absorbent article of Mitchell in view of Berba, Febo, and Kouta is folded under, the laminate superabsorbent laminate layer) would be located at the bottom of the absorbent core. If the absorbent article is folded over, the laminate (superabsorbent laminate layer) would be located at the bottom of the portion of the absorbent core that is folded.
It is noted that the definition of “rotate” is to turn about an axis or a center (merriam-webster.com, verb, definition 2). Since folding requires a part to move about an axis (the crease), folding is considered within the scope of rotating.

Response to Arguments
Response – Drawings

The objections to the drawings have been overcome by Applicant’s amendments to the specification in the response received on February 10, 2021.


Response – Claim Rejections 35 USC §112
The rejections of claims 6-7, 10, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed February 10, 2021.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 1-7, 9-17, and 20-23 have been considered but are moot because the arguments do not apply to the combination of references being used in 
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789




/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Machine translation used as reference
        4 Cited in IDS
        5 Previously presented
        6 Machine translation used as reference
        7 Cited in IDS
        8 Previously presented
        9 Machine translation used as reference
        10 Cited in IDS
        11 Previously presented
        12 Machine translation used as reference
        13 Cited in IDS
        14 Previously presented
        15 Machine translation used as reference
        16 Cited in IDS
        17 Previously presented
        18 Machine translation used as reference
        19 Cited in IDS
        20 Previously presented
        21 Machine translation used as reference
        22 Cited in IDS
        23 Previously presented
        24 Machine translation used as reference
        25 Cited in IDS
        26 Previously presented
        27 Machine translation used as reference